Title: To Thomas Jefferson from Joel Barlow, 26 June 1804
From: Barlow, Joel
To: Jefferson, Thomas


          
            Dear Sir
            Paris 26 June 1804.—
          
          This will be presented you by your countryman Doctor Upshaw, a young man of superior talents & acquirements, a good republican & perfectly attached to the principles of your administration. He has been two years in Europe to perfect himself in the study of medicine & has lately taken his degree at Montpellier. He is perfectly disposed & I think will be capable of doing much good in our country not only in his profession but in diffusing those moral & political truths on which society ought to be founded, which cannot be too much developed & inculcated in America, if you intend that the rising generation shall maintain the ground you have gained and carry on the work our fathers so happily began.—
          Mr. Upshaw will inform you of the unhappy continuance of the principal cause which has kept me in Europe already 2 years longer than I intended, the ill state of my wife’s health.—
          I wrote you 3 months ago a long letter by duplicate on a subject that I thought interesting.
          Your respectful & faithful Sevt.
          
            Joel Barlow
          
          
            I recd. your letter of Feb 7. intended to come by Mr. Hervy.
          
        